EXHIBIT 77C - OPPENHEIMER INTERNATIONAL VALUE FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer International Value Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 2013.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble49,171,4441,676,259 David K. Downes49,130,9041,716,799 Matthew P. Fink 49,242,6471,605,055 Edmund Giambastiani, Jr.49,130,9251,716,777 Phillip A. Griffiths49,114,7651,732,938 Mary F. Miller 49,260,3501,587,353 Joel W. Motley49,166,3361,681,367 Joanne Pace 49,166,2101,381,493 Mary Ann Tynan49,171,3181,676,385 Joseph M. Wikler49,275,8071,571,896 Peter I. Wold 49,169,6731,678,030 William F. Glavin, Jr. 49,296,4121,551,291 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain
